Citation Nr: 0738527	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbar levoscoliosis, myofascial lumbar spine pain, prior to 
April 14, 2006.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar levoscoliosis, myofascial lumbar spine pain, since 
April 14, 2006.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 1980 until 
February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  The claims folder was subsequently transferred to the 
RO in Atlanta, Georgia.

The veteran provided testimony at an October 2007 
videoconference hearing before the undersigned.  A copy of 
the transcript is of record.

The veteran had also perfected an appeal with respect to 
claims of entitlement to service connection for gallstones, 
muscle tension headaches, joint pain, muscle pain, chronic 
fatigue, pes planus, and tinnitus.  These claims were 
withdrawn in a January 2007 statement.  Accordingly, the 
Board's jurisdiction is limited to the two issues indicated 
on the title page of this decision.  

The veteran's January 2005 notice of disagreement was 
construed as a request to reopen a claim of entitlement to 
service connection for patellofemoral syndrome of the knees.  
This issue has not yet been adjudicated.  As such, it is 
referred back to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 14, 2006 , the veteran's low back 
disability was manifested by complaints of pain; objectively, 
the evidence shows no more than mild limitation of lumbar 
motion, with forward flexion to greater than 60 degrees and 
with combined range of motion of the thoracolumbar spine to 
greater than 120 degrees, with pain on motion, but with no 
additional limitation of function.

2.  Since April 14, 2006, the veteran's low back disability 
has been demonstrated to cause limitation of forward flexion 
to no worse than 55 degrees, with pain, but with no 
additional limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbar levoscoliosis, myofascial lumbar 
spine pain, prior to April 14, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5293 
(as in effect prior to September 26, 1993); 38 C.F.R. 
§ 4.71a, DC 5243 (2007).  

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbar levoscoliosis, myofascial lumbar 
spine pain, since April 14, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, DC 5293 (as in effect prior 
to September 26, 1993); 38 C.F.R. § 4.71a, DC 5243 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2003 and September 2003 that 
fully addressed all four notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession. 

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of the claim at issue.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence she 
needed to substantiate her claim of entitlement to an 
increased rating, as this is the premise of the claim.  It is 
therefore inherent in the claim that the veteran had actual 
knowledge of the rating element of her claim.  In addition, 
she was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in March 2006.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record includes the veteran's 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
husband and other family members are of record.  Moreover, 
the claims file contains the veteran's own statements in 
support of her claim, to include testimony provided at an 
October 2007 videoconference hearing before the Board.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination in 
the present appeal.  

Turning now to the merits of the veteran's claims, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

In this case, the Board has reviewed all of the evidence in 
the veteran's claims folder, with an emphasis on the medical 
evidence for the rating period on appeal.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

As a procedural matter, the veteran was awarded service 
connection for lumbar levoscoliosis, myofascial lumbar spine 
pain in a June 1999 rating decision and a 10 percent rating 
was assigned.  She did not appeal that determination and it 
became final.  See 38 U.S.C.A. § 7105.  

In March 2003, the veteran requested an increased rating for 
her low back disability.  In cases such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet.App. Nov. 19, 2007).

While this appeal was pending, the applicable rating criteria 
for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, 
were revised effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 
5293).  Further, the remaining spinal regulations were 
amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 
5235 to 5243).  The Board will hereafter designate the 
regulations in effect prior to the respective changes as the 
pre-amended regulations and the subsequent regulations as the 
amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

Prior to September 26, 2003, the veteran's low back 
disability was evaluated pursuant to DC 5293.  That code 
section, as then in effect, states that intervertebral disc 
syndrome is to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect prior to September 2003, a 20 
percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the last 12 months.  

Note (1) to the amended version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 2 weeks during a previous 12-month period.  As such, DC 
5293, as in effect prior to September 2003, cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

Next, under the amended version of DC 5293, as in effect 
prior to September 2003, the Board must also consider whether 
separate evaluations for chronic orthopedic and neurologic 
manifestations of the service-connected back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined disability 
rating. 

In the present case, the veteran is already in receipt of a 
separate rating for the neurologic manifestations of her low 
back disability.  Indeed, during the period in question, she 
is assigned a 10 percent rating for weakness of the hip and 
knee flexors associated with her lumbar levoscoliosis 
pursuant to DC 8599-8526.  Therefore, the sole question for 
consideration is whether either of the separate ratings could 
be increased based on the evidence of record. 

The Board will analyze the chronic orthopedic manifestations 
of the veteran's low back disability.  First, the Board will 
consider DC 5292, concerning limitation of motion of the 
lumbar spine.  Under that code section, a 10 percent rating 
applies where the evidence demonstrates slight limitation of 
the lumbar spine.  To be entitled to the next-higher 20 
percent rating, the evidence must show moderate limitation of 
lumbar motion.  A 40 percent rating applies where there is 
evidence of severe limitation of motion.

In the present case, a July 2003 VA examination showed 
complete range of motion, with no decrease in motion upon 
repetition.  An earlier June 2003 VA clinical record showed 
lumbar flexion from 0 to 70 degrees active, and from 0 to 80 
degrees passive , with pain beginning at 65 degrees (0-90 
degrees is anatomically normal).  The veteran had extension 
from 0 to 30 degrees, with pain at 30 degrees (0-30 degrees 
is anatomically normal).  Lateral rotation was to 30 degrees, 
with right hip pain 0-30 degrees is anatomically normal).  
Rotation was from 0 to 35 degrees, with pain beginning at 30 
degrees.  

The objective evidence is found to warrant a 10 percent 
rating, but no higher, under DC 5292 for slight limitation of 
motion of the lumbar spine.  The Board notes that in 
evaluating musculoskeletal disabilities, consideration must 
be given to additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

In this regard, the Board acknowledges the findings of 
painful motion indicated above.  Moreover, it is recognized 
that the veteran endorsed ongoing low back pain with pain and 
numbness radiating into her right hip and right leg at her 
July 2003 VA examination.  She further endorsed flare-ups 
occurring three to four times per year, and usually lasting 
from 2 to 4 days, in which she was barely able to walk.  

Furthermore, VA clinical records during the period in 
question note the use of a TENs unit and heating pad.  A June 
2003 treatment report also indicated that the veteran was 
undergoing aquatic therapy to alleviate her low back 
symptoms.  Nevertheless, her overall disability picture 
throughout the period in question does not most nearly 
approximate the next-higher 20 percent evaluation under DC 
5292.  Indeed, the objective findings are simply not 
indicative of moderate limitation of motion, even when 
considering additional functional limitation.  

The Board has also considered whether any other diagnostic 
codes, as in effect prior to September 26, 2003, could serve 
as a basis for a higher rating.  In this regard, DC 5295, for 
lumbosacral strain, provides a 20 percent rating where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

The evidence of record does not justify assignment of an 
increased rating pursuant to DC 5295.  In so finding, the 
Board does acknowledge a loss of the normal lordotic curve, 
as noted upon VA examination in July 2003.  There was also 
tenderness to palpation at the midline and to the right 
paraspinous area.  However, the specific criteria required 
for assignment of a 20 percent rating under DC 5295, as 
detailed above, were not demonstrated by the objective 
evidence.  

In sum then, a 10 percent rating applies for the orthopedic 
manifestations of the veteran's service-connected low back 
disability.  As the medical evidence does not establish 
ankylosis, DCs 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is DC 5295, for lumbosacral strain.  However, the 
criteria for a rating in excess of 10 percent have not been 
satisfied, as discussed above.   

The Board will now determine if an increased rating is 
possible for the veteran's neurological manifestations of her 
service-connected low back disability.  Again, she is 
assigned a 10 percent rating for weakness of the hip and knee 
flexors associated with her lumbar levoscoliosis pursuant to 
DC 8599-8526.  To be entitled to the next-higher 20 percent 
rating, the evidence must show moderate incomplete paralysis.  

As previously discussed, the veteran has complained of 
numbness and radiating pain in the right leg.  Objectively, 
VA examination in July 2003 revealed impairment in right leg 
motor testing.  Sensation was intact to pinprick distally and 
deep tendon reflexes were present and equal in the knees and 
ankles.  Straight leg raising was negative.  

The Board finds that the medical evidence detailed above 
allows for a finding of no more than mild neurological 
manifestations of the veteran's service-connected low back 
disability, consistent with the 10 percent evaluation under 
DC 8526.  There is no basis for a rating in excess of this 
amount for the veteran's neurologic manifestations of her low 
back disability.  

In sum, there is no support for an evaluation in excess of 10 
percent for the veteran's orthopedic manifestations of a low 
back disability under the law in effect during the period in 
question.  Similarly, there is no basis for an evaluation in 
excess of 10 percent for her neurologic manifestations.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Next, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2007).  Under these relevant provisions, a 
20 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  
38 C.F.R. § 4.71a, DC 5237 for lumbosacral strain; DC 5238 
for spinal stenosis; and DC 5243 for intervertebral disc 
syndrome.  

For the period prior to April 14, 2006, the evidence does not 
support the assignment of the next-higher 20 percent 
evaluation under the general rating formula.  Indeed, a VA 
consult dated in June 2005 revealed that the veteran could 
bend forward to within 10 inches of the floor.  Moreover, 
while the clinical evidence does contain complaints and 
findings of low back pain, there is no objective showing of 
additional functional limitation such as to enable the 
finding that her disability picture is most comparable to the 
next-higher 20 percent evaluation during the period in 
question.  

Further, as of April 14, 2006, a 20 percent evaluation is in 
effect for the orthopedic manifestations of the veteran's low 
back disability.  To warrant the next-higher 40 percent 
rating, the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5237 for lumbosacral 
strain; DC 5238 for spinal stenosis; and DC 5243 for 
intervertebral disc syndrome.  

Upon VA examination in April 2006, the veteran had forward 
flexion of the lumbar spine to 55 degrees.  There was 
additional pain with repetitive use, but no further decrease 
in the range of motion due to such pain.  A subsequent 
October 2006 examination revealed forward flexion from 0 to 
70 degrees, with pain beginning at 60 degrees.  Again, there 
was no change in range of motion or additional limitation 
with repeated testing.   

Based on the above, the veteran's disability picture from 
April 14, 2006, is not found to be commensurate with the 
criteria for the next-higher 40 percent evaluation under the 
general rating formula, even when considering additional 
functional limitation.  The Board acknowledges her complaints 
of low back pain, to include those mentioned at her October 
2007 videoconference hearing before the undersigned.  The 
Board also acknowledges lay statements attesting to her low 
back symptoms.  However, VA examination in April 2006 and 
October 2006 explicitly indicated that her back pain, while 
present, did not result in additional functional limitation.  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an increased evaluation based on 
incapacitating episodes of intervertebral disc syndrome.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the April 2006 VA examination showed diminished 
sensation in the L5 distribution.  Reflexes were equal and 
volitional control was intact.  Lasegue's test was negative 
and there was no muscular wasting.  Subsequent VA examination 
in October 2006 revealed normal to light monofilament touch.  
Muscle strength was 5/5, with normal tone.  Reflexes were 
2+/4 bilaterally.  

The above findings are deemed to indicate continued mild 
neurologic symptomatology.  Thus, the veteran remains 
entitled to a 10 percent rating under DC 8526.  Such evidence 
does not warrant a rating in excess of 10 percent for the 
neurologic manifestations of the low back disability at 
issue.

In conclusion, the law in effect prior to September 26, 2003, 
entitles the veteran to no more than 10 percent ratings for 
both the orthopedic and neurologic manifestations of her 
service-connected low back disability.  Based on application 
of the law as in effect from September 26, 2003, the evidence 
warrants an evaluation of no more than 10 percent for the 
orthopedic and neurologic manifestations prior to April 14, 
2006.  

From that point onward, a 20 percent rating, but no higher, 
is justified with respect to the orthopedic manifestations 
only.  The Board notes that in reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

ORDER

Entitlement to a rating in excess of 10 percent for lumbar 
levoscoliosis, myofascial lumbar spine pain, prior to April 
14, 2006, is denied.

Entitlement to a rating in excess of 20 percent for lumbar 
levoscoliosis, myofascial lumbar spine pain, since April 14, 
2006, is denied.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for PTSD, it is determined that additional 
development is required.  Specifically, the veteran has 
alleged that two incidents of sexual assault, or attempted 
assault, occurred during her active military service.  In 
this vein, the Court held in Patton v. West, 12 Vet. App. 272 
(1999), that special consideration must be given to claims 
for PTSD based on assault.  

In particular, the Court held that the provisions in M21-1, 
Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board 
notes that M21-1, Part III, Chapter 5 has been rescinded and 
replaced, in relevant part, by M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H30.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007); see also M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H30.

In the present case, the notice letters of record do not 
inform the veteran of the types of evidence that could 
substantiate a claim of entitlement to PTSD based on a 
contention of sexual assault.  Accordingly, such notice 
should be provided.

Moreover, the veteran has referenced other in-service 
stressors, some of which may be capable of verification.  
Indeed, in an October 2003 statement, she indicated being in 
close proximity to SCUD missile attacks on several occasions 
in January 1991.  Also in January 1991, she witnessed another 
NCO in her squad light an emersion heater and get burned in 
the process.  

Other potentially verifiable stressors were described in a 
July 2005 letter from the veteran.  In that correspondence, 
she stated that upon return from the Persian Gulf, her unit, 
the 104th Trans, traveled to Florida to assist in 
humanitarian efforts in the wake of Hurricane Andrews.  She 
stated that she saw devastation and severe damage to animals 
and people.  In that same statement, she reported that other 
members of her unit, HHC 62nd Engineer Bn, were killed in a 
tragic accident.  She reported that she was initially 
supposed to have been on that mission with them.  

A review of the claims file does not indicate that efforts 
were undertaken to verify any of the stressors detailed 
above.  For example, a complete copy of the veteran's 
personnel folder is not associated with the claims file.  
Moreover, unit records have not been requested.  Because the 
evidence of record contains findings of PTSD, such stressor 
development must be attempted in furtherance of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Central Texas Health Care System 
for the period from October 2006 to the 
present.

2.  Issue a VCAA notice letter 
specifically addressing claims of 
entitlement to service connection for 
PTSD based on personal assault.  The 
veteran should be informed of the types 
of evidence needed to substantiate the 
claim, and the respective duties between 
VA and a claimant in developing a claim 
should be set forth.  She should also be 
told to furnish all evidence relevant to 
the claim and should be apprised of the 
laws pertaining to disability evaluations 
and effective dates.  

3.  Obtain the veteran's complete 
personnel records and associate them with 
the claims folder.  If such records 
cannot be located, the claims file should 
so indicate.

4.  Request the veteran to provide a 
comprehensive, detailed statement of any 
information she is able to recall 
regarding the occurrence of the stressors 
indicated above, as well as any other 
potentially verifiable stressors.  Such 
statement should include dates, 
locations, and identification of the unit 
she was associated with, names of 
individuals involved, and any other 
information that may assist in verifying 
that the events described occurred. She 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressors and that, 
absent specificity, an adequate search 
for verifying information cannot be 
conducted.

5. A summary of the veteran's stressor 
statements should be prepared for 
submission to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.  Along with such summary, a 
copy of her DD 214, any available 
personnel records, and all relevant 
service information should be sent, and 
the JSRRC should be requested to attempt 
to verify the veteran's claims of 
stressful events.

6. Regardless of whether the veteran 
submits any additional evidence as to in-
service stressors, prepare a report 
detailing the nature of any stressor that 
it has determined is established by the 
record.  If no stressor has been 
verified, state this in the report.  This 
report should be added to the claims 
folder.

7.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


